         Case 5:20-cv-06007-VKD Document 40 Filed 03/16/21 Page 1 of 6




IN THE DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE
SANTA CLARA COUNTY, CALIFORNIA 05:20-CV-06007-VKD

Kevin F Jackson,
Petitioner
and
Applied Materials & Keith Dupen
Respondent

Plaintiff Response to Jeffrey Wohl: To Defendants Motion TO/FOR Compel Arbitration

Plaintiff Opposes Motion for the following reasons:

JAMS arbitration firm has racist arbitrators and they are the owners of the company as
well. Conflict of Interest and Prejudicial bias at its finest hour. This is the very definition
of duress and unconscionability as described in the Federal Arbitration Act of 1925.
CEO Chris Poole’s message: “Goals are no longer good enough” included with the
Ninth Circuit Court of Appeals decision in the Monster Energy vs City Beverages case
prove the point. JAMS is the only arbitration firm in the nation that provides its
arbitrators stock/ownership in the firm. I am bewildered and amazed at Mr. Wohl’s
statements that all I’ve done is to refuse arbitration. I personally scheduled an
Arbitration hearing with American Arbitration Association on 8-10-20. The AAA assigned
the matter Case Number 01-20-0014-0981. Contact Applied Materials Outside Counsel
Sherrard “Butch” Hayes of (Weisbart, Springer, & Hayes) LLP. Applied Materials
outside counsel Sherrard “Butch” Hayes of Weisbart Springer & Hayes requested that
we move the arbitration hearing that I had scheduled with AAA to JAMS.

The definition of DURESS is: threats, violence, constraints, or other action brought to
bear on someone to do something against their will or better judgement.

Unconscionability arises or occurs when an arbitration agreement is “one-sided” in favor
of the employer without sufficient justification.” Little v Auto Stiegler Inc. 29 Cal 4th 1064
Cal Ct App 2003


Federal Arbitration Act of 1925-

Section 2. Validity, irrevocability, and enforcement of agreements to arbitrate

A written maritime transaction or a contract evidencing a transaction involving
commerce to settle by arbitration a controversy thereafter arising out of such contract
and transaction, or the refusal to perform the whole or any part thereof, or an agreement
in writing to submit to arbitration an existing controversy arising out of such a contract,
transaction, or refusal, shall be valid, irrevocable, and enforceable, save upon such
grounds as exist at law or in equity for the revocation of any contract.
         Case 5:20-cv-06007-VKD Document 40 Filed 03/16/21 Page 2 of 6




JAMS Rule #5. Commencing an Arbitration

The arbitration is deemed commenced when JAMS issue a Commencement Letter
based upon the existence of the following:

iv. The Respondent’s failure to timely object to JAMS administration. KJ I sent
notification on 8-22-2020 that I will NOT be participating in any arbitration hearing with
this firm.

JAMS Rule #13 Withdraw from Arbitration

   i.     No Party may terminate or withdraw from the Arbitration after issuance of the
          Commencement Letter. KJ I withdrew from the JAMS arbitration and never
          received a Commencement Letter either by mail or email.
   ii.    A Party that asserts a claim or counterclaim may unilaterally withdraw that
          claim or counterclaim without prejudice by serving written notice on the other
          Parties and the Arbitrator. However, the opposing Party may within seven (7)
          calendar days of such notice, request that the Arbitrator condition the
          withdrawal upon such terms as he or she may direct. KJ Served written
          notice on 8-22-2020 and never received any notice from a JAMS arbitrator.
          Never received anything from Applied Materials outside counsel neither.

JAMS Rule #27 Waiver

   i.     If a Party becomes aware of a violation of or failure to comply with these
          Rules and fails promptly to object in writing, the objection will be deemed
          waived, unless the Arbitrator determines that waiver will cause substantial
          injustice or hardship. KJ I sent written objections and notices.
   ii.    If any Party becomes aware of information that could be the basis of a
          challenge for cause to continued service of the Arbitrator, such challenge
          must be made promptly, in writing, to the Arbitrator or JAMS. Failure to do so
          shall constitute a waiver of any objection to continued service by the
          Arbitrator. KJ I sent written notice to object the entire arbitration firm and their
          practices.
   Case 5:20-cv-06007-VKD Document 40 Filed 03/16/21 Page 3 of 6




1.) Defendant’s Counsel Jeffrey Wohl has selective reading concerns and never
    answered a single one of the following questions:

       (36) Colleagues = Does this number establishes a culture? The law in the
        United States, 18 U.S. Code § 521 “5” or more persons is determined to
        be a gang. In 36 states (21 USC § 802) “3” or more persons is determined
        to be a gang.
       Violation of a judicial oath is a Class “a” felony 18 U.S.C. 1918, were the
        three dozen JAMS arbitrators/employees charged with a class “a” felony?
       Whom else, did these presumed (36) colleagues forward that particular
        email on to?
       Did they send those emails on to other colleagues through their private
        email accounts as well or was the email deleted?
       Who were these unidentified colleagues that came forward to Mr. Neville’s
        defense?
       What action did JAMS take against the recipients of Mr. Neville’s email
        and to those whom came to his defense?
       What locations are each of these presumed individuals, who received the
        email, located and working at?
       Are they located and working at major hubs of JAMS?
       Are they located in major cities throughout the United States?
       What connection do each of these individuals have to each other?
       How did JAMS IT Department not flag this email?
       What is JAMS IT Department countermeasures and acknowledgment for
        this issue?
       How will the closed loop email structure be monitored in the future for
        possible violations?

   Defendant’s counsel Jeffrey Wohl’s states, “Mr. Jackson is throwing a racism
   blanket over the entire arbitration firm.” This is certainly not the case. I do not
   believe JAMS arbitration firm is currently suited to handle Title VII claims at this
   moment in time. I did not say anything about the foreseeable future of JAMS
   ability to fairly arbitrate Title VII claims. I personally believe the process of
   eliminating racism from an arbitration firm will take longer than 6 months,
   possibly years. Pictures of African Americans in JAMS pamphlets do not mean
   racism has been solved at that firm. I am also not saying that JAMS 400+
   employees are all racist. I am only requesting the status of a very racist
   situation at JAMS that occurred as recently as Aug 2020.

   Does any of these JAMS 400+ employees have mentors, managers, executive
   management, trainers, etc. Were any of these individuals listed on the Neville
   email? Companies are mostly driven by a Top Down management structure or
   a hierarchical system. The vile message sent by Arbitrator Neville was sent on
   a closed loop email system for high level executives at the JAMS arbitration
   firm. For all we know the CEO himself, Chris Poole could have been included in
   the email. He stated he read the message. The names of the individuals
      Case 5:20-cv-06007-VKD Document 40 Filed 03/16/21 Page 4 of 6




     involved in the sending/receiving of the racist Neville email should be made
     public if JAMS wants to continue Title VII arbitration hearings. It’s the fair thing
     to do for those outside employees that are being forced by arbitration
     agreements to hold hearings with a verified racist opinionated firm. Employees
     need to be made aware of in advance to those listed on the email and those
     arbitrator/employee stock owners.

     The National Employment Lawyer Association is calling for a review of past
     JAMS/Neville discrimination cases for bias. How long before the association
     makes it way to the other three dozen or so recipients of that email?

2.) Applied Materials Relationship with JAMS over the last 20 years

     Defendant’s counsel Jeff Wohl also never answered a single one of these
     following questions:


    The number of arbitrations held with JAMS arbitration regarding Title VII race
     discrimination lawsuits in the past 20 years,
    The number of African Americans currently and/or previously working at the
     Santa Clara facility for the last 20 years,
    Their job capacities, roles, and their attrition rates.
    Average dollar amount paid to employees after JAMS arbitration hearings
    Win/Loss percentage for Applied Materials/ JAMS arbitration hearing
     participants
    List of all Arbitrators that have participated in JAMS/Applied Materials hearings
     over the last 20 years


    The reasoning for the request of the names is for association, historical trends,
    data analysis, and summarization of Applied Materials/JAMS interactions. Were
    any of the arbitrators who worked past Applied Material cases included in Mr.
    Neville’s email? How long has JAMS been paying its arbitrators stock? Over the
    last 20 years or so? It’s to the benefit of both Applied Materials and JAMS to rule
    in favor of the employer and could have been going on for the last 20 years or so.

    I do not believe I am able to have a fair hearing with JAMS arbitration firm nor
    Applied Materials at this junction. JAMS is already in violation of the American
    Arbitration Association, Arbitration Rules and Mediation procedures, which discuss
    neutral judges and disqualifications of judges. I would also like for the Court to look
    at the historical data, trends/cycles of filings, settlement offers, and who were the
    arbitrators during this 20-year period.
        Case 5:20-cv-06007-VKD Document 40 Filed 03/16/21 Page 5 of 6




Party or their attorney
Jeffrey Wohl, Lindsey Jackson
101 California Street, 48th Floor
San Francisco, Ca
Direct Line 415-856-700
Fax 415-856-7355
        Case 5:20-cv-06007-VKD Document 40 Filed 03/16/21 Page 6 of 6




Signature of Party signing certificate and pleading
Printed Name: Kevin F Jackson Date: March 16, 2021
Signature:
1815 Brookside Ave NW
Salem, Oregon 97304
541-484-0167
